Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Lui discloses: a radiation imaging apparatus (fig.4) that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object (para. [0034] L1-5 teaches dual-energy), the apparatus comprising: a pixel array (fig.4 item 50) in which a plurality of pixels are arrayed to form a plurality of rows and a plurality of columns; each of the plurality of pixels including a conversion element (fig.4 item 52) having a charge accumulation portion configured to accumulate charges generated in accordance with radiation, a charge-voltage convertor (fig.4 item 78) that converts the charges accumulated in the charge accumulation portion into a voltage, without changing the potential (para. [0034] L28-34) of the charge-voltage convertor, a reset portion (fig.3 item 60) that resets a potential of the charge-voltage convertor including the gate (fig.3 item 88) and the charge accumulation portion, a second signal corresponding to (para. [0034] L28-34), in the first period and a second period after the first period, wherein radiation having first energy is emitted in the first period, and radiation having second energy is emitted in the second period (para. [0034] L1-5 teaches dual-energy, low Kvps & high Kvps), and the radiation imaging apparatus has a mode in which, in each of the plurality of pixels, the reset portion does not reset the potential of the charge-voltage converter whereby the potential of the charge-voltage convertor does not change during a period that includes the first period and the second period (para. [0034] L28-34, no resetting during integration). Spivey et al. disclose: a source follower  circuit (fig.5 item 41) having a gate  forming (fig.5 item 41 has its gate connected to capacitor) with the charge accumulation portion (fig.5 item 24),a sample-and-hold circuit configured to sample-and-hold a signal associated with the converted voltage (col.23 L16-18 & col.24 L17-20 teach a dual energy radiation scheme; in fig.6 each pixel 11 is connected to a sample and hold circuit item 54 and a reset (col.4 L63-65); col.5 L43-48 teach each pixel are simultaneously sampled each by a separate sample and hold circuit 54), The prior arts fail to teach, disclose, suggest or make obvious: at least one transistor having a first main electrode which is connected to the charge accumulation portion, a second main electrode which is not connected to the charge accumulation portion, and a control electrode, each of the plurality of pixels being configured to perform an operation of outputting, via the sample-and-hold circuit without changing the potential of the charge-voltage convertor, a first period which starts alter resetting the potential of the charge-voltage convertor by the reset portion, and an operation of outputting, via the sample-and-hold circuit without changing the potential of the charge-voltage convertor, the radiation imaging apparatus has a mode in which, in each, of the plurality of pixels, the reset portion does not reset the potential of the charge-voltage converter and a voltage applied to the control electrode of the at least one transistor does not change so as not to change the potential of the charge-voltage convertor  during a period that includes the first period and the second period.
Regarding independent claims 13 & 17; the claims contain the same substantive limitations as independent claim 1, therefore, the claims are allowed on the same basis as claim 1.
Claims 2-12, 14-6, 18 are allowed on the same basis as independent claims 1, 13 & 17 for dependency reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-242-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/MAMADOU FAYE/Examiner, Art Unit 2884